Citation Nr: 1705534	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for internal derangement of the left knee with torn medial meniscus. 


REPRESENTATION

Veteran represented by:	Margaret A. Matthews, Agent


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1974 to July 1978. 

The matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in October 2014, and has since been returned to the Board for appellate review. 
  

FINDING OF FACT

The Veteran's internal derangement of the left knee with torn medial meniscus has been manifested by arthritis with painful motion and at times instability.  Flexion has not been limited to less than 45 degrees and the disability did not result in limitation of extension, recurrent subluxation, ankylosis, or greater than slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for internal derangement of the left knee with torn medial meniscus, based on instability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2016). 

2.  The criteria for a separate rating of 10 percent for painful motion caused by internal derangement of the left knee with torn medial meniscus have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of a disability rating.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran was afforded pertinent VA examinations most recently in February 2008, February 2010 and June 2016.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as relevant treatment records and updated VA records were associated with the file and the Veteran was afforded another examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

The Veteran is service connected with a 10 percent disability rating for internal derangement of the left knee with torn medial meniscus.  The Veteran asserts that his knee disability warrants a higher rating. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

It is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent rating can be assigned under Diagnostic Code 5003 with X-ray evidence of involvement of 20 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Diagnostic Code 5260 provides that flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

Diagnostic Code 5261 provides that extension of the leg limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran's internal derangement of the left knee with torn medial meniscus is currently rated under the criteria found at Diagnostic Code 5257, which contemplates instability of the knee.  38 C.F.R § 4.71a.  While instability of the left knee is not shown at all times during the appeal period, this rating has not been reduced and the propriety of the 10 percent disability rating assigned for instability is not before the Board.  Instead, the Board must determine if a separate or even higher rating is warranted.  In this case, the Board finds that a higher rating for instability is not warranted, but that a separate 10 percent rating for painful motion of the left knee is warranted since the Veteran filed the instant claim.  

The Veteran underwent VA examinations related to his increased rating claim in February 2008 and February 2010.  The Board, in its October 2014 remand, found these examinations inadequate and remanded for a more recent examination, to include range of motion testing with additional information as to functional loss due to pain, weakness, excess fatigability, or incoordination.  The examination was performed in June 2016.  

As an initial matter, the Board finds the June 2016 examination adequate under the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

On examination in 2016, the Veteran complained of left knee pain (including with weight bearing and range of motion), tenderness, and decreased weight-bearing tolerance upon examination.  He also reported flare-ups described as pain with increased activity.  Range of motion testing showed left knee flexion to 110 degrees with pain exhibited, and normal extension with pain exhibited.  The Veteran performed repetitive use testing and exhibited no additional functional loss or limitation of motion after three repetitions.  The examiner noted pain with weight-bearing, and localized tenderness or pain on palpitation of the joint or associated soft tissue.

In addition, the examiner found a bone spur on the left patella but no evidence of ankylosis, normal muscle strength and no instability.  X-ray reports noted degenerative arthritis.  The examiner further noted that, without resorting to mere speculation, it was not possible to predict a potential loss of range of motion within a reasonable degree of medical certainty due to repetitive use or flare-ups of pain, weakness, fatigability or incoordination outside of the clinical setting.  

While the February 2008 and February 2010 opinions were not adequate for rating purposes standing alone, they still contain relevant findings.  Of note, in February 2008 the Veteran complained that his left knee gives way, clicks, and is painful.  Examination revealed a range of motion from zero degrees extension to 130 degrees flexion.  While on examination stability was excellent, the examiner commented that it is clear that there is ample objective evidence to indicate the Veteran currently experiences symptoms of pain and instability of his left knee.  In February 2010, the Veteran reported pain, stiffness, and instability of the left knee.  Examination revealed no laxity.  The examiner generally noted that there was ankylosis; however, nothing in the record suggests that there was ankylosis of the left knee at that time or any time during the appeal.  The Board finds the evidence does not support a finding of ankylosis in February 2010.  

As painful motion of the left knee is shown as early as February 2008 and as recently as June 2016, the Board finds that a separate 10 percent rating for painful motion of the left knee is warranted for the entirety of the appeal.  See 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes, 5003, 5010, 5260.  Thus, the Veteran is entitled to a 10 percent rating for instability of the left knee and a 10 percent rating for painful motion of the left knee.  Additional ratings and ratings higher than 10 percent are not warranted at any point during the course of the appeal.  

Flexion has been limited to at most 110 degrees and extension has never been limited, to include after repetitive use, during flare ups, or as a result of other functional limitations.  Thus, a higher rating is not warranted for limitation of flexion and a separate rating is not warranted for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

While the February 2008 examiner found evidence to indicate the Veteran experiences instability of his left knee, the evidence is against a finding that the instability has been any more than slight in severity.  Testing in 2008 revealed excellent stability, in 2010 there was reportedly no laxity, and in 2016 examination revealed no instability or subluxation.  Hence, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  As noted above, the evidence shows motion of the knee and is against a finding of ankylosis.  A rating based on ankylosis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

The evidence does not show symptomatic removal of semilunar cartilage.  While frequent episodes of pain into the joint were reported at the 2016 examination, these complaints are fully contemplated by the rating assigned for painful motion, and the evidence is against a finding of dislocated semilunar cartilage with frequent episodes of locking and effusion into the joint.  Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  38 C.F.R. § 4.71a.  The Veteran does not have impairment of the tibia or fibula or genu recurvatum; thus, ratings under Diagnostic Codes 5262 and 5263 are not appropriate.  Id.  As only one major joint is involved here, a higher 20 percent rating is not warranted for arthritis under Diagnostic Code 5003.  Id.    

The Board has considered whether there is any other schedular basis for further granting this claim but has found none.  Therefore, based on the foregoing, the Board finds that separate 10 percent ratings for instability and painful motion are appropriate.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his left knee injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of flare ups of pain with certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  
The overall disability picture with respect to residuals of a left knee internal derangement does not show any significant impairment beyond that contemplated by the 10 percent ratings.  The Veteran has reported having recurrent "flare-ups," but the manifestation of these flare-ups, including pain and decreased range of motion, are already contemplated within the rating criteria for a left knee disability, as is any instability, and there is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  Simply put, the Veteran's disability picture is not exceptional or unusual for a veteran with compensable ratings for instability and painful motion of the knee.  

As the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).













							(CONTINUED ON NEXT PAGE)
   ORDER

Entitlement to an evaluation in excess of 10 percent for instability caused by internal derangement of the left knee with torn medial meniscus is denied.

Entitlement to a separate 10 percent evaluation for painful motion caused by internal derangement of the left knee with torn medial meniscus is granted for the entirety of the appeal period.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


